Case 5:19-cv-01025-JKP-HJB Document13 Filed 10/18/19 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
JARED SAMUELS, §
§
Plaintiff, §
§
V. § SA-19-CA-1025-JKP (HJB)
§
BIRD RIDES, INC., §
§
Defendant. §

ORDER
Before the Court is the parties’ Joint Motion for Leave to Appear Telephonically (Docket
Entry 12) at the Scheduling Conference. The Court finds that the parties’ motion (Docket Entry12)
is hereby GRANTED and all counsel may appear telephonically at the Scheduling Conference
presently scheduled for October 22, 2019.'
At the designated start time of the conference (3:00 P.M. Central Time), counsel is directed
to dial: 888-363-4734, and when prompted to do so, enter Access Code 1223006 (and press #).

It isso ORDERED.

SIGNED on October 18, 2019. SL) ek

rai emporad 7
States Magistrate Judge

 

' Tf applicable, Plaintiffs leave to appear telephonically will automatically be extended to
any new date if this conference is rescheduled.
